Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata et al. (US Patent Applicaton publication 2012/0031776), herein after referred to as Shibata.
Regarding independent claim 1, Shibata discloses a display system that displays an image in front of a windshield of a moving body (figure 1 reference HUD device for projecting virtual image Vi onto a windshield WS of a vehicle as described in paragraphs [0023]-[0025]), the display system comprising: 
a projection device that projects light representing the image to the windshield (figure 1 reference projector 31 described in paragraph [0025] to project a display image Pi as a virtual image Vi onto a windshield WS); 
an information acquisition device that acquires speed information indicating a speed of the moving body (figure 1 reference wheel speed acquisition unit 62d described in paragraph [0029] to calculate the present traveling speed (vehicle speed) of the vehicle A based on the wheel speed information acquired form the in-vehicle LAN 23); 
a detection device that detects posture variation of the moving body (figure 1 reference posture sensor 21 described in paragraph [0019] to detect a change in posture of the vehicle A); 
a display processing device that controls a display position of the image based on a reference position and a correction amount (figure 1 reference HUD device 30 described in paragraph [0039] to correct deviation (correction amount) of the display position (reference position) of the virtual image Vi); and 
a correction processing device that sets the correction amount based on the posture variation of the moving body (Figure 1 reference display control unit 69 described in paragraph [0037] to generate and output correction data as a correction function of reducing the deviation of the display position of the virtual image Vi due to posture of the vehicle A changing. Paragraph [0038] describes the correction function include a continuously calculated correction value P. Figure 3 depicts the flow chart of the display correction process such that a correction amount P (S110 or S109) is based on posture variation (S108).), 
wherein 
paragraph [0033] describes the rough road determination unit 63 to determine rough road condition in accordance with vehicle speed such that when the vehicle speed is lower than a specific threshold value an adjustment to the threshold value Vth is used for the posture change determination), and 
the correction processing device sets the correction amount based on the posture variation of the moving body (Figure 1 reference display control unit 69 described in paragraph [0037] to generate and output correction data as a correction function of reducing the deviation of the display position of the virtual image Vi due to posture of the vehicle A changing. Paragraph [0038] describes the correction function include a continuously calculated correction value P. Figure 3 depicts the flow chart of the display correction process such that a correction amount P (S110 or S109) is based on posture variation (S108).) in a case of determining that the speed of the moving body is more than the first threshold (Paragraph [0033] describes adjustment of the threshold value Vth (threshold used for determining posture change figure 3 S108) based on when vehicle speed is lower than a specific low speed determination threshold value. This describes no adjustment to Vth when the vehicle is moving more than the speed threshold. In either case, figure 3 depicts to determine posture change to be less than or greater than Vth S108 and to set the correction amount based on the posture variation of the moving body to P=0 S110 when the posture change is greater than Vth and P=f(Vt) S109 when the posture change is less than Vth. Since Vth is adjusted based on vehicle speed, this is effectively describing to set the correction amount in both cases of the speed being more than or less than the first threshold (the claim does not state to “set the correction in ONLY a case of determining that the speed of the moving body is more than the first threshold”. Further, paragraph [0057] describes when the vehicle is traveling at low speed (lower than a specific low speed determination threshold value) the adjustment for weakening the criterion of the rough road determination makes it difficult to cause the interruption of the correction control (in other words Vth is increased reducing the chance S110 correction control interrupted is performed). This describes increased chances of setting the correction amount to 0/interrupted when the vehicle speed is over the low speed determination threshold value.), and
the correction processing device adjusts the correction amount to a value equal to or less than a correction amount immediately before a speed of the moving body becomes equal to or less than the first threshold in a case of determining that the speed of the moving body is equal to or less than the first threshold (Paragraph [0033] describes to increase the threshold value Vth used for posture determination when the speed of the vehicle is less than a threshold. Increasing Vth in S108 of figure 3 reduces the chance that the road is considered rough road and correction is interpreted S110 (P=0 or correction is reduced to 0) or non-rough road (correction continues as normal). In other words, S108 describes increasing Vth when the speed is slow (below a threshold) this describes before the vehicle is determined to be slow the road may be determined rough (decreased correction amount to zero) or flat (equal to correction amount) and after a vehicle is determined to be slow the road may still be considered rough road, but the chances of that determination is reduced, and correction is reduced to zero or determined to be flat road and correction remains equal/same.).
Regarding claim 2, Shibata discloses the display system according to claim 1, wherein the correction processing device holds the correction amount at a correction amount immediately before a speed of the moving body becomes equal to or less than the first threshold while the speed of the moving body is equal to or less than the first threshold (Vehicle speed is above a threshold (paragraph [0033]) describing S108 to have Vth normal and S108 determined that no posture change has occurred (flat road) wherein S109 comprises a correction of P=f(Vt). Thereafter, a situation in which the vehicle is below the threshold and the flow chart of figure 3 is run again S108 has an increased Vth increasing chances of determining the road to be flat and when the road is determined flat for S109 to maintain/hold the correction at P=f(Vt).).
Regarding claim 3, Shibata discloses the display system according to claim 1, wherein the correction processing device sets the correction amount to zero so that the display position matches with the reference position while a speed of the moving body is equal to or less than the first threshold (figure 3 reference S110 to set the correction amount P to zero when the rough road is determined for either case of the vehicle speed being higher/lower than a specific threshold, paragraph [0033]).
Regarding claim 4, Shibata discloses the display system according to claim 1, wherein the correction processing device determines whether or not a speed of the moving body is equal to or less than the first threshold every time the correction amount is set (figure 3 reference S111 such that after the correction data is output/set the flowchart method is rerun including determination of vehicle speed as described in paragraph [0033]), and reduces the correction amount by a certain amount in a case of determining that the speed of the moving body is equal to or less than the first threshold (Figure 3 reference S110 to set the correction amount P to zero (a certain amount of reduction) when the rough road is determined for either case of the vehicle speed being higher/lower than a specific threshold, paragraph [0033]. Paragraph [0076] describes the correction amount may be changed stepwise. Paragraph [0077] additionally describes stepwise or continuous adjustment of the time to determine corrections.).
Regarding claim 5, Shibata discloses the display system according to claim 1, wherein the correction processing device further determines whether or not the correction amount is zero in a case of determining that a speed of the moving body is equal to or less than the first threshold (figure 3 reference S110 to set the correction amount P to zero or S109 to set the correction amount to not zero for either case of the vehicle speed being higher/lower than a specific threshold, paragraph [0033]), reduces the correction amount by a certain amount in a case of determining that the correction amount is not zero (describes a case wherein a rough road is determined after a flat road was determined: S110 reduces correction amount P to zero in a second run of flowchart 3 after a first run of the flowchart 3 utilized S109 (flat road determination) wherein P is not zero (P=f(Vt)), and holds the correction amount at zero in a case of determining that the correction amount is zero (describes a case wherein a rough road is continued to be detected and S110 holds correction amount P to zero in a second run of flowchart 3 after a first run of the flowchart 3 utilized S11 (rough road determination) wherein P is zero).
Regarding claim 7, Shibata discloses the display system according to claim 1, wherein the correction processing device reduces the correction amount by a certain amount at a time while a speed of the moving body is equal to or less than the first threshold (Paragraph [0076] describes the correction amount may be changed stepwise. Paragraph [0077] additionally describes stepwise or continuous adjustment of the time to determine corrections.).
Regarding claim 8, Shibata discloses the display system according to claim 1, wherein while a speed of the moving body is equal to or less than the first threshold (paragraph [0033] describes detecting vehicle speed to be lower than a threshold), the correction processing device holds the correction amount at a correction amount immediately before the speed of the moving body becomes equal to or less than the first threshold in a case where the correction amount set based on the posture variation of the moving body is equal to or more than a second threshold (Figure 3 reference second threshold Vth such that posture change S108 is determined to be greater than second threshold Vth (Vth increased when speed is less than a first threshold as described in paragraph [0033]) and S110 sets the correction amount P to zero. Holding P to a value zero describes a case wherein two sequential runs of figure 3 determine both as a rough road.), and sets the correction amount to zero so that the display position matches with the reference position in a case where the correction amount set based on the posture variation of the moving body is less than the second threshold (Paragraph [0062] describes a modification of the first embodiment wherein posture calculation unit 67 determines road gradient (paragraph [0035] describes this as uphill or downhill road) and when the gradient is larger than a threshold (road is uphill or downhill) the display stops determining rough road and maintains enabling correction control (P=f(vt)). However, paragraph [0067] describes correction does not always need to be executed and while rough road determination is stopped based on affirmative determination of the gradient road, correction control of the display position is also stopped (P=0). This describes setting the correction amount to zero in a case when posture (gradient) is less than Vth (no at S108).).
Regarding claim 9, Shibata discloses the display system according to claim 1, wherein while a speed of the moving body is equal to or less than the first threshold (paragraph [0033] describes detecting vehicle speed to be lower than a threshold), the correction processing device reduces the correction amount by a certain amount at a time (Paragraph [0076] describes the correction amount may be changed stepwise. Paragraph [0077] additionally describes stepwise or continuous adjustment of the time to determine corrections.) in a case where the correction amount set based on the posture variation of the moving body is equal to or more than a second threshold (Figure 3 reference second threshold Vth such that posture change S108 is determined to be greater than second threshold Vth (Vth increased when speed is less than a first threshold as described in paragraph [0033]) and S110 reduces the correction amount P to zero.), and sets the correction amount to zero so that the display position matches Paragraph [0062] describes a modification of the first embodiment wherein posture calculation unit 67 determines road gradient (paragraph [0035] describes this as uphill or downhill road) and when the gradient is larger than a threshold (road is uphill or downhill) the display stops determining rough road and maintains enabling correction control (P=f(vt)). However, paragraph [0067] describes correction does not always need to be executed and while rough road determination is stopped based on affirmative determination of the gradient road, correction control of the display position is also stopped (P=0). This describes setting the correction amount to zero in a case when posture (gradient) is less than Vth (no at S108).).
Regarding claim 10, Shibata discloses the display system according to claim 1, wherein the information acquisition device includes a vehicle speed sensor that detects a speed of the moving body (figure 1 reference wheel speed sensor 24d described in paragraph [0020] to detect wheel speed). 
Regarding claim 11, Shibata discloses the display system according to claim 1, wherein the detection device includes at least one of a gyro sensor, an acceleration sensor, and a vehicle height sensor, that detect posture variation of the moving body (paragraph [0069] describes the posture sensor may be a height sensor, acceleration sensor, or a gyro sensor).
Regarding claim 12, Shibata discloses the display system according to claim 1, wherein the moving body is a vehicle, and the image is a virtual image displayed in front of a windshield of the vehicle (figure 1 reference HUD device for projecting virtual image Vi onto a windshield WS of a vehicle as described in paragraphs [0023]-[0025]).
independent claim 13, Shibata discloses a display system that displays an image in front of a windshield of a moving body (figure 1 reference HUD device for projecting virtual image Vi onto a windshield WS of a vehicle as described in paragraphs [0023]-[0025]), the display system comprising: 
a projection device that projects light representing the image to the windshield (figure 1 reference projector 31 described in paragraph [0025] to project a display image Pi as a virtual image Vi onto a windshield WS); 
an information acquisition device that acquires speed information indicating a speed of the moving body (figure 1 reference wheel speed acquisition unit 62d described in paragraph [0029] to calculate the present traveling speed (vehicle speed) of the vehicle A based on the wheel speed information acquired form the in-vehicle LAN 23); 
a detection device that detects posture variation of the moving body (figure 1 reference posture sensor 21 described in paragraph [0019] to detect a change in posture of the vehicle A); 
a display processing device that controls a display position of the image based on a reference position and a correction amount (figure 1 reference HUD device 30 described in paragraph [0039] to correct deviation (correction amount) of the display position (reference position) of the virtual image Vi); and 
a correction processing device that calculates a displacement amount with respect to the posture of the moving body based on the posture variation of the moving body, sets the correction amount based on the displacement amount (Figure 1 reference display control unit 69 described in paragraph [0037] to generate and output correction data as a correction function of reducing the deviation of the display position of the virtual image Vi due to posture of the vehicle A changing. Paragraph [0038] describes the correction function include a continuously calculated correction value P. Figure 3 depicts the flow chart of the display correction process such that a correction amount P (S110 or S109) is based on posture variation (S108).), and stores the displacement amount as the previous displacement amount (paragraph [0036] describes to store the change amount correlation between the road gradient and correction value),
wherein 
the correction processing device determines, based on the speed information, whether or not a speed of the moving body is equal to or less than a first threshold (paragraph [0033] describes the rough road determination unit 63 to determine rough road condition in accordance with vehicle speed such that when the vehicle speed is lower than a specific threshold value an adjustment to the threshold value Vth is used for the posture change determination), 
the correction processing device calculates the displacement amount with respect to the posture of the moving body (Figure 1 reference display control unit 69 described in paragraph [0037] to generate and output correction data as a correction function of reducing the deviation of the display position of the virtual image Vi due to posture of the vehicle A changing. Paragraph [0038] describes the correction function include a continuously calculated correction value P. Figure 3 depicts the flow chart of the display correction process such that a correction amount P (S110 or S109) is based on posture variation (S108).) and sets the correction amount based on the displacement amount in a case of determining that the speed of the moving body is more than the first threshold (Paragraph [0033] describes adjustment of the threshold value Vth (threshold used for determining posture change figure 3 S108) based on when vehicle speed is lower than a specific low speed determination threshold value. This describes no adjustment to Vth when the vehicle is moving more than the speed threshold. In either case, figure 3 depicts to determine posture change to be less than or greater than Vth S108 and to set the correction amount based on the posture variation of the moving body to P=0 S110 when the posture change is greater than Vth and P=f(Vt) S109 when the posture change is less than Vth. Since Vth is adjusted based on vehicle speed, this is effectively describing to set the correction amount in both cases of the speed being more than or less than the first threshold (the claim does not state to “set the correction in ONLY a case of determining that the speed of the moving body is more than the first threshold”. Further, paragraph [0057] describes when the vehicle is traveling at low speed (lower than a specific low speed determination threshold value) the adjustment for weakening the criterion of the rough road determination makes it difficult to cause the interruption of the correction control (in other words Vth is increased reducing the chance S110 correction control interrupted is performed). This describes increased chances of setting the correction amount to 0/interrupted when the vehicle speed is over the low speed determination threshold value.), and
the correction processing device adjusts the correction amount, based on the previous displacement amount (paragraph [0036] describes to set the amount of correction value Vet by calculation processing of applying the current road gradient to the correlation data CD (prior displacement amounts)), to a value equal to or less than a correction amount immediately before a speed of the moving body becomes equal to or less than the first threshold in a case of determining that the speed of the moving body is equal to or less than the first threshold (Paragraph [0033] describes to increase the threshold value Vth used for posture determination when the speed of the vehicle is less than a threshold. Increasing Vth in S108 of figure 3 reduces the chance that the road is considered rough road and correction is interpreted S110 (P=0 or correction is reduced to 0) or non-rough road (correction continues as normal). In other words, S108 describes increasing Vth when the speed is slow (below a threshold) this describes before the vehicle is determined to be slow the road may be determined rough (decreased correction amount to zero) or flat (equal to correction amount) and after a vehicle is determined to be slow the road may still be considered rough road, but the chances of that determination is reduced, and correction is reduced to zero or determined to be flat road and correction remains equal/same.).


Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Horihata et al. (US Patent Application Publication 2021/0056934), herein after referred to as Horihata.
Regarding claim 6, Shibata discloses the display system according to claim 1, wherein the correction processing device further determines whether or not the moving body is stopped in a case of determining that a speed of the moving body is equal to or less than the first threshold (paragraph [0033] describes detecting vehicles speeds less than a threshold which inherently includes zero speed), further determines whether or not the correction amount is zero in a case of determining that the moving body is not stopped (S110 to determine rough road condition and correction amount P is set to zero is performed in all rough road determination including all speeds above and below the threshold (including stopped and not stopped)), and reduces the correction amount by a certain amount in a case of determining that the correction amount is not zero, and holds the correction amount at zero in a case of determining that the moving body speed is less than a threshold (describes a case wherein a rough road is determined after a flat road was determined: S110 reduces correction amount P to zero in a second run of flowchart 3 after a first run of the flowchart 3 utilized S109 (flat road determination) wherein P is not zero (P=f(Vt) when speed is determined to be less than a threshold, paragraph [0033]).
		Shibata does not specifically disclose to hold the correction amount at zero in a case of determining that the moving body is stopped.
		Horihata discloses to hold a correction amount at zero in a case of determining that the moving body is stopped (Figure 4 reference S103 and paragraphs [0053]-[0054] wherein when a vehicle is determined to be stopped the display stops outputting an image S105. Stopping display of the image is interpreted to be a correction amount of zero since there is no image to correct a zero correction amount is performed.)
		It would have been obvious to one skilled in the art before the effect filing date of the current application to enable Shibata’s vehicle speed determination with the known technique of determining a vehicle speed to be zero and holding a correction amount to be zero (by turning off the display) yielding the predictable results of avoiding reduction in the driver’s attention as disclosed by Horihata (paragraph [0053]).

Response to Arguments
5.		Applicant's arguments filed 3/7/2022 have been fully considered and are found unpersuasive. Applicant argues the examiner’s interpretation regarding adjusting correction amount to a value equal to or less than a correction amount immediately before a speed of the moving body becomes equal to or less than the first threshold. In the rejection an interpretation was made describe one case of a plurality of possible cases. 
a first case when the speed of the vehicle is slow (below a threshold, Vth increased for figure 3 S108) the road MAY be determined rough S110 (other cases describes the road to be determined not rough/paved/flat S109). In this particular case of the plurality cases the vehicle moves from a high speed state (Vth smaller) to a low speed state (Vth larger, as described in paragraph [0033]) and in both the high speed and low speed states the road is determined to be rough. Since both instances the road is rough the correction amount P still equals the same value of 0. This describes the claim language of adjusting the correction amount to a value equal to a correction amount immediately before the moving body becomes equal to or less than the first threshold (high speed before low speed) in a case determining that the speed of the moving body is low speed.
Applicant’s remarks describe a second case of high speed paved road, wherein prior art Shibata executes S109 P=f(Vt), to low speed rough road, wherein S110 P=0 is executed. In this particular case the correction amount is adjusted from F(Vt) to a lower value of zero when the vehicle is in low speed. Applicant remarks that the correction amount is larger than the correction amount immediately before the speed of the vehicle becomes equal to or less than the threshold value. The examiner respectfully disagrees. P=F(Vt) is a value greater than zero. Therefore, adjusting the correction amount to zero describes the correction amount to become lower as claimed. However, regardless of the disagreement of this second case the argument is moot since this second case 
Additionally, applicant remarks “In other words, how to set the correction amount is determined only by the speed of the moving body”. This is disagreed to by the examiner wherein the claim language specifically describes the correction amount to be set/determined based on posture variation in a case of vehicle speed. Describing the correction amount to be determined by posture and speed of the moving body. 
Further, applicant remarks “as a result, the correction amount can be reduced even when a moving body that is running at a high speed on the paved road enters the unpaved road from the paved road, and it is possible to suppress a large deviation of the image from the reference position when the speed of the moving body is low”. This result is described by prior art Shibata in paragraph [0057] such that as low speed adjustment of the correction is weakened (but not eliminated) since vehicle vibration generated by road surface irregularities is low.
This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622